Name: 2000/143/CFSP: Council Decision of 14 February 2000 setting up the Interim Political and Security Committee
 Type: Decision
 Subject Matter: European construction;  executive power and public service;  international affairs;  politics and public safety;  international security
 Date Published: 2000-02-22

 Avis juridique important|32000D01432000/143/CFSP: Council Decision of 14 February 2000 setting up the Interim Political and Security Committee Official Journal L 049 , 22/02/2000 P. 0001 - 0001COUNCIL DECISIONof 14 February 2000setting up the Interim Political and Security Committee(2000/143/CFSP)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty on European Union and in particular Article 28(1),Having regard to the Treaty establishing the European Community and in particular Article 207 thereof,Recalling Article 25 of the Treaty on European Union,Whereas:In the framework of the strengthening of the common foreign and security policy (CFSP) and in particular of the common European policy on security and defence provided for in Article 17 of the Treaty on European Union, the European Council meeting in Helsinki on 10 and 11 December 1999 invited the Council to establish as of March 2000 the interim bodies and arrangements for the implementation of the common European policy on security and defence,HAS DECIDED AS FOLLOWS:Article 11. The Political Committee established by Article 25 of the Treaty on European Union shall meet in Brussels under a separate formation, called the "Interim Political and Security Committee", when it is not in session. This formation shall be composed of national representatives at senior/ambassadorial level within the framework of Member States Permanent Representations.2. The Interim Political and Security Committee shall, in close contact with the Secretary General/High Representative:(a) prepare recommendations on the future functioning of the common European policy on security and defence;(b) deal with CFSP affairs on a day-to-day basis.Article 21. This Decision shall enter into force on 1 March 2000.2. It shall apply until the permanent bodies of the common European policy on security and defence are established.Article 3This Decision shall be published in the Official Journal.Done at Brussels, 14 February 2000.For the CouncilThe PresidentJ. GAMA